MEMORANDUM OPINION

No. 04-08-00131-CR

Brian Alan BOBBITT,
Appellant

v.

The STATE of Texas,
Appellee

From the County Court at Law No.1, Bexar County, Texas
Trial Court No. 977229
Honorable Al Alonso, Judge Presiding

PER CURIAM

Sitting: 	Catherine Stone, Justice
		Karen Angelini, Justice
		Sandee Bryan Marion, Justice

Delivered and Filed:   July 23, 2008

DISMISSED
 Appellant has filed a motion to dismiss this appeal.  The motion is granted, and this appeal
is dismissed.  See Tex. R. App. P. 42.2(a).
							PER CURIAM
DO NOT PUBLISH